Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 06/08/2021. 

Specification Amendment
The specification amendment filed on 06/08/2021 is entered.

Allowance
Claims 1-18 are allowable.

Reason for Allowance
Independent claims 1, 11 and 14 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),
receive an input data including one or more payload data values and a payload schema data; receive an expected target data, wherein the expected target data includes one or more expected target payload values and one or more expected target schema, wherein the expected target data are in a form receivable by the target endpoint; identify one or more fields of payload data values in the input data for transformation; identify at least one function to transform the input data into the expected target data, wherein the identified at least one function and input data form an expression step; receive the expression step at a first user interface, wherein the expression step is provided as a visualization at the first user interface to visualize a complete transformation before the transformation is complete; execute the expression step in the first user interface to generate a generated output in the first user interface; determine whether the generated output matches the expected target data; and provide an indication of the match to at least one of the user interface and another system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/14/2021